DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuroendocrine Biosciences (Elagolix Successful in Six Month Lilac Petal Study; Safety and Efficacy Confirmed in Patients with Endometriosis, 7/29/2009).
Claim 1 is drawn to a method of managing moderate to severe pain associated with endometriosis in a premenopausal adult human female patient, the method comprising:
(a)	oral administration to the patient of 150 mg elagolix; and
(b)	continuing said oral administration once daily for a time period as needed (more specifically, wherein the time period does not exceed 24 months (claim 2)) to manage the moderate to severe pain associated with endometriosis;
wherein the method reduces dysmenorrhea and non-menstrual pelvic pain in the patient without an increase in use of a concomitant medication for the treatment of endometriosis-related pain (more specifically, an analgesic (claim 3), even more specifically an opioid (claim 4)) by the patient; and
wherein the patient exhibits no more than a 2% reduction from baseline in lumbar spine BMD at six months and no more than an 8% reduction from baseline in lumbar spine bone mineral density (BMD) at 24 months.
Neurocrine Biosciences teaches a six month “Lilac Petal Study”, comprising a “six month treatment period” comprising administration of “elagolix 150 mg once daily” (Paragraph 2) to patients with endometriosis, resulting in “clinically meaningful efficacy” (Paragraph 1) wherein, “[f]rom an efficacy standpoint, the exploratory daily pain scales for Dysmenorrhea and Non-Menstrual Pelvic Pain demonstrated that women had minimal endometriosis pain symptoms at month six (mean scores of approximately 0.5… of the 0-3 scales)” and “revealed that 80% of elagolix 150 mg subjects… were ‘Much Improved’ or ‘Very Much Improved’ after six months of treatment” (Paragraph 4; see also Paragraph 4: “[t]he core pain dimension of the EHP-5 [Endometriosis Health Profile] documented the marked improvement of endometriosis-related pain”).  As further taught by Neurocrine Biosciences, “elagolix 150 mg once daily had minimal impact on BMD (-0.80% mean change from baseline, femur; -0.66% mean change from baseline, spine)” (Paragraph 2).
Although Neurocrine Biosciences does not specify that the patient exhibits no more than an 8% reduction from baseline in lumbar spine bone mineral density (BMD) at 24 months, it is asserted – absent evidence to the contrary – that this is necessarily the case.
In view of all of the foregoing, and since Neurocrine Biosciences does not indicate an increase in use of any concomitant medication for the treatment of endometriosis-related pain, claims 1-4 are anticipated.
Claim 7 is drawn to the method of claim 1, wherein BMD in the patient has been assessed prior to said oral administration.
As discussed above, Neurocrine Biosciences teaches that “elagolix 150 mg once daily had minimal impact on BMD (-0.80% mean change from baseline, femur; -0.66% mean change from baseline, spine)” (Paragraph 2).
 As such, claim 7 is also anticipated.
Claim 8 (drafted independently) and claims 9-11 and 14-16 dependent thereon, do not introduce any limitations not already addressed in the rejection of claims 1-4 and 7 above.
Accordingly, claims 8-11 and 14-16 are anticipated for the same reasons as discussed above regarding claims 1-4 and 7.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by – or, in the alternative, under 35 U.S.C. 103(a) as being unpatentable over – Neuroendocrine Biosciences (Elagolix Successful in Six Month Lilac Petal Study; Safety and Efficacy Confirmed in Patients with Endometriosis, 7/29/2009).
Claims 5 and 12 are drawn to the methods of claims 1 and 8, respectively, wherein the patient does not have osteoporosis.
As discussed above, Neurocrine Biosciences teaches a six month “Lilac Petal Study”, comprising a “six month treatment period” comprising administration of “elagolix 150 mg once daily” (Paragraph 2) to patients with endometriosis, resulting in “clinically meaningful efficacy” (Paragraph 1) wherein “elagolix 150 mg once daily had minimal impact on BMD (-0.80% mean change from baseline, femur; -0.66% mean change from baseline, spine)” (Paragraph 2).
At the outset, it is asserted, absent evidence to the contrary, that the patients treated according to the method of Neurocrine Biosciences did not have osteoporosis.
As such, claims 5 and 12 are also anticipated.
In the alternative, it would have been prima facie obvious to apply the method of Neurocrine Biosciences to patients suffering from endometriosis without osteoporosis.  It would have been obvious to do so in order to treat endometriosis in said subjects with the expectation said patients could withstand the minimally deleterious impact on bone mineral density.
As such, in the alternative, claims 5 and 12 are rejected as prima facie obvious.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neuroendocrine Biosciences (Elagolix Successful in Six Month Lilac Petal Study; Safety and Efficacy Confirmed in Patients with Endometriosis, 7/29/2009).
Claim 17 (drafted independently) and claims 18-21 and 23 (dependent thereon) are drawn to the same method embraced by claims 1-4 and 7 and/or 8-11 and 14-16, except that the method of claim 17 is specifically directed to managing moderate to severe pain associated with endometriosis in a premenopausal adult human female (as recited by claims 1-4 and 7 and/or 8-11 and 14-16) wherein said patient has no known history of osteoporosis and wherein the method further comprises the step of determining that the patient has no known history of osteoporosis.
As discussed above, Neurocrine Biosciences teaches a six month “Lilac Petal Study”, comprising a “six month treatment period” comprising administration of “elagolix 150 mg once daily” (Paragraph 2) to patients with endometriosis, resulting in “clinically meaningful efficacy” (Paragraph 1) wherein “elagolix 150 mg once daily had minimal impact on BMD (-0.80% mean change from baseline, femur; -0.66% mean change from baseline, spine)” (Paragraph 2).
It would have been prima facie obvious to apply the method of Neurocrine Biosciences to patients suffering from endometriosis wherein said patient has no known history of osteoporosis and wherein the method further comprises the step of determining that the patient has no known history of osteoporosis.  It would have been obvious to do so in order to treat endometriosis in said subjects with the expectation said patients could withstand the minimally deleterious impact on bone mineral density.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 26-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neuroendocrine Biosciences (Elagolix Successful in Six Month Lilac Petal Study; Safety and Efficacy Confirmed in Patients with Endometriosis, 7/29/2009) in view of Feldkamp et al (Exp Clin Endocrinol Diabetes 108:37-43, 2000).
Claim 24 (drafted independently) and claims 26-30 (dependent thereon) are drawn to the same method embraced by claims 1-4 and 7 and/or 8-11 and 14-16, except that the method of claim 24 is specifically directed to managing moderate to severe pain associated with endometriosis in a premenopausal adult human female (as recited by claims 1-4 and 7 and/or 8-11 and 14-16) wherein said patient has a history of low-trauma fractures or a history of a condition associated with a decrease in BMD and wherein the method further comprises the step of determining that the patient has said history.
As discussed above, Neurocrine Biosciences teaches a six month “Lilac Petal Study”, comprising a “six month treatment period” comprising administration of “elagolix 150 mg once daily” (Paragraph 2) to patients with endometriosis, resulting in “clinically meaningful efficacy” (Paragraph 1) wherein “elagolix 150 mg once daily had minimal impact on BMD (-0.80% mean change from baseline, femur; -0.66% mean change from baseline, spine)” (Paragraph 2).
Feldkamp et al, noting “[a]nticonvulsant therapy causes changes in calcium and bone metabolism and may lead to decreases in bone mass [including “a lower BMD”] with the risk of osteoporotic fractures” (Abstract), teach that “[t]he loss of bone mass is dependent on duration of therapy” and “as many patients present with hypocalcaemia and lower vitamin D levels, these parameters should be monitored in all patients under antiepileptic therapy and vitamin D supplementation should be considered” (Page 42, Column 1).
Considering that “elagolix 150 mg once daily had minimal impact on BMD (-0.80% mean change from baseline, femur; -0.66% mean change from baseline, spine)”, as taught by Neurocrine Biosciences, it would have been prima facie obvious in further view of Feldkamp et al, in practicing the method of Neurocrine Biosciences, to first determine whether the patient to be treated has a history of low-trauma fractures or a history of a condition associated with a decrease in BMD.  It would have been obvious to do so in order to monitor parameters of bone loss in those patients at risk for osteoporotic fractures to optimize treatment duration and vitamin D supplementation.
As such, claims 24 and 26-30 are rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611